Beck, P. J., and Atkinson, J.,
dissenting. It appears from the record in this case that an agreement was reached between counsel for plaintiff and for defendant, and that this agreement was in the nature of a consent order disposing of the question of permanent alimony, and the consent order was signed by counsel for both plaintiff and defendant, and was approved by the judge of the -superior court. The application in this case to vacate or revise the decree was an application to vacate or revise a final decree in a suit for divorce and alimony. In section 2981 of the Civil Code it is provided: “If the jury, on the second or final verdict, find in favor of the wife, they shall also, in providing permanent alimony for her, specify what amount the minor children shall be entitled to for their permanent support.” The order which was taken by consent of counsel for both parties, and was approved by the judge, stands upon the same footing as the finding of the jury provided for in the section cited. There was no allegation of fraud or collusion on the part of counsel which would vitiate the consent order or decree; and that being the case, the judge could not change the terms of the former decree. In Coffee v. Coffee, 101 Ga. 787, it was said: “In the present case the parties dispensed with a jury trial upon the question of an allowance of permanent alimony, and by consent invoked a decree of the court fixing the allowance upon the terms stated in the decree. This consent having been approved by the court in which the cause was pending after the grant of the *435divorce, the court loses control over the subject, and the decree stands as other judgments against the husband.” The judge had no more authority to alter this judgment than he would have had to set aside a verdict of the jury making an allowance for permanent alimony; and this, of course, he could not do, either at the term at which the judgment was rendered, or at any subsequent time, except upon motion for a new trial.